Title: To George Washington from Major General Stirling, 6 November 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Eliz. Town [N.J.] Novr 6. 1778
  
A small Touch of the Rheumatism in my right Hand and Shoulder prevents my writing to your Excellency myself.
  Some Circumstances in Major Howells last journal induces me to send you the inclosed Original. they have become very strict within  
    
    
    
    these few last Days at New-York about permitting any Persons to pass or repass. I have therefore found it difficult to get Intelligence from thence. they talk of an intended Expedition that is to take Place very soon, others say the Troops which remain are bound to St Augustine and Halifax. certain it is that many of the principle Tories appear to be in great Distress and at their Wits End what to do.
Colonel Spencer informs me that untill Yesterday there remained four different Encampments on the Island of New-York near Fort Washington that two of them moved from thence about nine oClock in the Morning that a Body of the Enemy was seen on the Move some Distance below towards New-York. the other two Encampments still remain. I am Your Excellency’s most humble Servant

  Stirling,

